                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

COREY CHADEWICK CLICK                                                                PLAINTIFF

v.                            Case No. 4:18-cv-00389-KGB-JJV

NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                                                     DEFENDANT

                                            ORDER

       The Court has received the Proposed Findings and Recommended Disposition

(“Recommendation”) filed by Magistrate Judge Joe J. Volpe (Dkt. No. 15). After careful review

of the Recommendation, plaintiff Corey Chadewick Click’s timely objections (Dkt. No. 16), as

well as a de novo review of the record, the Court concludes that the Recommendation should be,

and hereby is, approved and adopted as this Court’s findings in all respects. The Court denies Mr.

Click’s request for relief and affirms the Commissioner’s decision.

       The Court writes separately to address Mr. Click’s objections. Mr. Click contends that he

“argued that, without an updated medical opinion, there was not sufficient evidence to allow the

A[dministrative] L[aw] J[udge] to make an informed decision.” (Dkt. No. 16, at 3). Mr. Click

asserts that, in rejecting his argument, Judge Volpe focused on the treatment the Administrative

Law Judge (“ALJ”) afforded the opinion of Derek Lewis, M.D., “while ignoring the fact that when

Dr. Lewis’ opinion was rejected, the ALJ was only left with outdated medical opinions.” (Id., at

2). Mr. Click argues that even the ALJ noted that the disability determinations of the State Agency

Medical Consultants (“SAMC”) were based on less than the full record and that the new evidence

required a more stringent Residual Functional Capacity determination than the SAMCs

considered. Mr. Click argues that this demonstrates that there is a period of time between the

determination and the date of the hearing in which the records were not evaluated by any medical
professional. The reconsideration determination was completed on October 13, 2015, while the

hearing was held on May 22, 2017. Mr. Click contends that, when “the ALJ rejected the opinion

testimony, the outdated opinions that remained were not sufficient evidence to allow for an

informed decision, which triggered the ALJ’s affirmative duty to develop the record.” (Id., at 3).

       The Court disagrees. The ALJ is permitted to issue a decision without obtaining additional

evidence if the record is sufficient to make an informed decision. See, e.g., Martise v. Astrue, 641

F.3d 909 (8th Cir. 2011); Haley v. Massanari, 258 F.3d 742, 749 (8th Cir. 2001); Anderson v.

Shalala, 51 F.3d 777, 779 (8th Cir. 1995). Mr. Click’s alleged onset date of disability is October

1, 2014 (Dkt. No. 9-2, at 16). The evidence to which Mr. Click refers, and that he takes issue with

the ALJ’s treatment of, is a February 29, 2016, physical medical source statement co-signed by

Regina Carter, APN, and Dr. Lewis (Dkt. No. 12, at 10) (T 750). Mr. Click concedes that the ALJ

credited October 13, 2015, disability determinations completed at the reconsideration level by Jon

Etienne Mourot, Ph.D., and Bill F. Payne, M.D., SAMCs, granting their opinions some weight,

but the ALJ conceded that there was evidence received into the record at the hearing level that the

SAMCs did not consider when determining Mr. Click’s disability level (Dkt. No. 12, at 11).

       The Court’s function on review is to determine whether the Commissioner’s decision is

supported by substantial evidence on the record as a whole and free of legal error. The ALJ’s

determination reflects that he considered all of the medical evidence, concluding that “the

objective findings in this case fail to provide strong support for the claimant’s allegations of

disabling symptoms and limitations” (Dkt. No. 9-2, at 22). The ALJ explained his reasoning for

considering but affording Dr. Lewis’ statement little weight given that the medical statement is

internally inconsistent and that the treatment notes from Dr. Lewis during that same time period

do not support his statement overall (Dkt. No. 9-2, at 22-23, 26-27). The ALJ accorded some



                                                 2
weight to the opinions of the SAMCs (Dkt. No. 9-2, at 26). Further, the ALJ reviewed and

addressed in his decision medical records dated after the late 2015 and early 2016 time period until

the date of the hearing, explaining why those medical records do not support Mr. Click’s claim of

disability (Dkt. No. 9-2, at 23). Having reviewed the Recommendation, Mr. Click’s timely

objections, as well as the record de novo, the Court concurs with Judge Volpe and adopts the

Recommendation over Mr. Click’s objection.

       IT IS SO ORDERED this 12th day of September, 2019.



                                                     ________________________________
                                                     KRISTINE G. BAKER
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
